Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 05/31/2022, which has been entered and made of record.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
Applicant submits “Claims 6, 13, and 20 have been amended to clarify that these claims are disjunctive.” (Remarks, Page 7).
The examiner disagrees with Applicant’s premises and conclusion. Claim 13 and 20 had not been amended. Thus the 112 rejection from last office action remains.

Applicant submits “Applicant respectfully submits that the cited references are silent on determining one or more model data modifications to 3D model data, and, in particular, wherein the model data modifications to the 3D model are based on one or more scene settings.” (Remarks, Page 7).
The examiner disagrees with Applicant’s premises and conclusion. Spring teaches ¶0091, “when the user selects one of contextual information identifiers 441-443, the virtual camera used for the rendering of the 3D scene would “fly” from its current position into the pose of the contextual information within the 3D model such the end of the camera flight that the virtual 3D capture device has assumed the pose associated with the selected contextual information.” The contextual information corresponding to the scene setting. ¶0065, “its pose at the time of capture spatially embedded in the 3D scene” ¶0088, “Contextual information identifiers 441-443 images could include a location, an orientation of the captured contextual information” Thus, the contextual information comprises camera location and pose. ¶0111, “giving a collection of contextual information a spatial embedding in a 3D model also solves the problem of annotation/tag visibility across different contextual information, without the user having to re-identify the same points across any number of different contextual information within the collection.” This also shows the contextual information includes spatial information of the camera. in ¶0071-0072, Spring disclose “the 3D scene is rendered as usual (e.g. as a point cloud or mesh or using image-based rendering techniques) with a 3D graphics library (such as OpenGL or Direct3D) making sure a valid Z buffer is retained after the last scene drawing call finishes (but before the rendering is presented to screen—e.g. by a swap-buffers command). Then the contextual scene information (or abstractions thereof, e.g. symbols) is rendered into the same buffer with the same 3D graphics library, using the Z buffer for determining occlusion.” Thus it can teach the model data modifications to the 3D model are based on one or more scene settings. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 20 recites “the one or more scene settings comprises one or more of a number of the one or more virtual cameras, one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras.” It is not clear the claim is conjunctive or disjunctive. Does applicant mean “a number of the one or more virtual cameras and one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras”? If the claim is conjunctive phrase, then it is ‘at least one of A and at least one of B and at least one of C. If the claim is disjunctive phrase, then it is ‘at least one of A or at least one of B or at least one of C. Examiner suggests applicant to provide a clearer meaning. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 and 20 recites “the one or more scene settings comprises one or more of a number of the one or more virtual cameras, one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras.” It is not clear the claim is conjunctive or disjunctive. Does applicant mean “a number of the one or more virtual cameras and one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras”? If the claim is conjunctive phrase, then it is ‘at least one of A and at least one of B and at least one of C. If the claim is disjunctive phrase, then it is ‘at least one of A or at least one of B or at least one of C. The closest examiner can find relate to virtual camera setting is in paragraph 0039 of the applicant’s specification. Applicant recites “In various embodiments, the system generates a 3D scene based on one or more of the scene settings. Examples scene settings may include virtual camera settings (e.g., number of cameras, positions, angles, etc.), 3D background information, and other 3D models.”. However, applicant does not specify if the claim is conjunctive which means “a number of the one or more virtual cameras and one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras”. Thus, the claims fail to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oprea (US Pub 2018/0357819 A1) in view of Spring et al. (US Pub 2018/0336724 A1) and Wegbreit et al. (US Pub 2012/0075296 A1).
As to claim 1, Oprea discloses a system comprising: one or more processors (Oprea, claim 17, computer system); and
 logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (Oprea, claim 17, computer system): 
obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action (Abstract, “acquiring a set of images of a subject, each acquired from a different point of view” Fig. 2, ¶0018, “The process typically involves generating a set of images IC1-1 . . . IC9-N of a (preferably) static subject S with one or more cameras. In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject. The acquired set of images IC1-1 . . . IC9-N can comprise both visible (RGB) information as well as possibly near infra-red (NIR) information. Normally, the subject is placed with a plain background and is well lit from a number of angles to avoid shadowing to improve the modelling process. Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”); 
generating a 3-dimensional (3D) model based on the plurality of 2D videos (Abstract, “generating a 3D model of at least a portion of the subject, the 3D model comprising a set of mesh nodes defined by respective locations in 3D model space and a set of edges connecting pairs of mesh nodes as well as texture information for the surface of the model.” ¶0017, “generating a 3D model of a subject (S) using photogrammetry software such as provided by Agisoft PhotoScan from Agisoft LLC. Agisoft PhotoScan is a stand-alone software product that performs photogrammetric processing of digital images and generates 3D spatial data which can be used in many different forms of application.” Fig. 3, ¶0020, “a point cloud identifying points on the surface of the subject within the bounding box can then be generated. Once the point cloud is complete, as indicated by step 20 of FIG. 1, a 3D mesh comprising a plurality of interlinked vertices can then be generated, for example, as shown in FIG. 3. Note that as well as the node coordinate and edge information illustrated for the model in FIG. 2, the mesh information also includes texture (visible and possibly NIR) information for the surface of the model.”); 
generating a 3D scene based on the 3D model (Abstract, “3D model space” ¶0019, “For example, it is possible to image a complete body with a head located in a known real space corresponding to the bounding box in model space.” ¶0020, “the mesh information also includes texture (visible and possibly NIR) information for the surface of the model.” ¶0039, “it is possible to also create different 3D scenes so that the lighting added to the scene can cast actual shadows on the 3D background objects”); and 
generating a 2D dataset based on the 3D scene (Abstract, “A set of 2D renderings is generated from the 3D model, each rendering generated from a different point of view in 3D model space including providing with each rendering a mapping of x,y locations within each rendering to a respective 3D mesh node.” ¶0021, “produce a number of photo-realistic 2D dimensional renderings R1 . . . RM from the 3D mesh.” Fig .4, ¶0023-0024, ¶0036, “It is now possible to generate any number of 2D photorealistic renderings A1 . . . Ax from the 3D mesh information 50, step 60.” ¶0036-0041.).

determining one or more model data modifications to 3D model data (Fig. 7-8, ¶0037, “elect an accessory from a library 3D objects such as shown in FIG. 8 which can be added to the 3D model of the subject S.”); and 
applying the one or more model data modifications to the 3D model data (¶0038, “a 3D model of a pair of glasses 90 selected from a library of 3D accessories 90  has been fitted over a subject head and the head superimposed on a background image 100 of a car interior selected from a library of images 100 before providing the final rendering. In this case, the model points, some of which are indicated by the numeral 80, are illustrated for the rendering, but normally these would not be shown and would be appended as meta-data to the rendering as with the mapping data in the renderings R1 . . . RM.” ¶0039, “it is possible to also create different 3D scenes so that the lighting added to the scene can cast actual shadows on the 3D background objects” ¶0040, “feature deformation, animation or texture adjustment”).
Oprea does not discloses determining one or more scene settings, wherein the one or more scene settings comprises virtual camera settings; generating one or more virtual cameras; and adding the one or more virtual cameras to the 3D scene as specified by the virtual camera settings of the scene settings.
Oprea also does not discloses wherein the model data modifications to the 3D model are based on one or more scene settings.
Spring discloses determining one or more scene settings, wherein the one or more scene settings comprises virtual camera settings (Spring, ¶0089, “the 3D scene could be an electrical room and the contextual information is a high resolution photo of a fuse box that would provide detail and resolution about the contents of the fuse box, labels on the fuse box, information written in the fuse box” ¶0090, “The 3D scene could include any number of contextual information identifiers 441-443.” ¶0091, “when the user selects one of contextual information identifiers 441-443, the virtual camera used for the rendering of the 3D scene would “fly” from its current position into the pose of the contextual information within the 3D model such the end of the camera flight that the virtual 3D capture device has assumed the pose associated with the selected contextual information.” The contextual information corresponding to the scene setting. ¶0065, “its pose at the time of capture spatially embedded in the 3D scene” ¶0088, “Contextual information identifiers 441-443 images could include a location, an orientation of the captured contextual information” Thus, the contextual information comprises camera location and pose. ¶0111, “giving a collection of contextual information a spatial embedding in a 3D model also solves the problem of annotation/tag visibility across different contextual information, without the user having to re-identify the same points across any number of different contextual information within the collection.”); 
generating one or more virtual cameras (¶0091, “At 330 of FIG. 3, the virtual scene camera “flies” to the viewpoint from which the contextual information was captured.” Thus, the virtual scene camera is generated to the viewpoint.); and 
adding the one or more virtual cameras to the 3D scene as specified by the virtual camera settings of the scene settings (¶0091, “as shown in screen shot 440 of FIG. 4G, the contextual information is displayed within the 3D model. For example, when the user selects one of contextual information identifiers 441-443, the virtual camera used for the rendering of the 3D scene would “fly” from its current position into the pose of the contextual information within the 3D model such the end of the camera flight that the virtual 3D capture device has assumed the pose associated with the selected contextual information.” This suggests the contextual information has the virtual camera location and pose.  ¶0092, “the rendering of the 3D model gradually blends into a rendering of the 2D picture when the virtual scene camera pose is in the vicinity of the embedded picture pose, taking into account parallax effects due to varying depth, such that when the virtual camera reaches its destination position the augmented rendering of the 3D model becomes equal to the 2D picture.”).
wherein the model data modifications to the 3D model are based on one or more scene settings (Spring, Fig. 3, ¶0007, “modification of captured 3D scenes augmented with contextual information” ¶0071, “displaying captured 3D scenes augmented with contextual information is shown in accordance with an embodiment. For example, as the 3D scene is rendered, any contextual information that has been added to the scene can be shown as icons, links, etc. embedded in the 3D scene such as shown in FIGS. 4E through 4K.” ¶0072, “the 3D scene is rendered as usual (e.g. as a point cloud or mesh or using image-based rendering techniques) with a 3D graphics library (such as OpenGL or Direct3D) making sure a valid Z buffer is retained after the last scene drawing call finishes (but before the rendering is presented to screen—e.g. by a swap-buffers command). Then the contextual scene information (or abstractions thereof, e.g. symbols) is rendered into the same buffer with the same 3D graphics library, using the Z buffer for determining occlusion.”) 
Oprea and Spring are considered to be analogous art because all pertain to three-dimensional data capture of scenes. It would have been obvious before the effective filing date of the claimed invention to have modified Oprea with the features of “determining one or more scene settings, wherein the one or more scene settings comprises virtual camera settings; generating one or more virtual cameras; and adding the one or more virtual cameras to the 3D scene as specified by the virtual camera settings of the scene settings, and wherein the model data modifications to the 3D model are based on one or more scene settings” as taught by Spring. The suggestion/motivation would have been in order to present the higher resolution image of the fuse box within the 3D scene to maintain the context, spatial information, and the like for the user viewing the 3D scene (Spring, ¶0093).

To further support the obviousness, Wegbreit also teach determining one or more model data modifications to 3D model data, wherein the model data modifications to the 3D model are based on one or more scene settings (Wegbreit, ¶0034, “Data of the image is compared with objects of the computed scene model(s) at 105, resulting in differences, in associated data 106, and in unassociated data 107. The objects of the prior 3D scene model(s) are processed; the results of the comparison are used to detect prior objects that are inconsistent with the image at 109; and these inconsistent objects are removed from the computed 3D scene model(s).” “From the unassociated data, new objects are computed at 108 and added to the computed scene model(s). The probabilities of the computed scene models are evaluated and the scene model with the highest probability is chosen.”); and 
applying the one or more model data modifications to the 3D model data (Wegbreit, ¶0064, “After prior objects have been processed, new objects added, and moved objects processed, the result is a set of one or more posterior scene models. The probability of each scene model is computed. One or more scene models having high probability may be selected.”).
Oprea, Spring and Wegbreit are considered to be analogous art because all pertain to three-dimensional data capture of scenes. It would have been obvious before the effective filing date of the claimed invention to have modified Oprea with the features of “determining one or more model data modifications to 3D model data, wherein the model data modifications to the 3D model are based on one or more scene settings; and applying the one or more model data modifications to the 3D model data.” as taught by Wegbreit. The suggestion/motivation would have been in order to computing the full 3D scene model from an image of a scene, including segmentation into parts (Wegbreit, ¶0004).

As to claim 2, claim 1 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the plurality of 2D videos is synchronized (Oprea, ¶0018, “The process typically involves generating a set of images IC1-1 . . . IC9-N of a (preferably) static subject S with one or more cameras. In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject. The acquired set of images IC1-1 . . . IC9-N can comprise both visible (RGB) information as well as possibly near infra-red (NIR) information. Normally, the subject is placed with a plain background and is well lit from a number of angles to avoid shadowing to improve the modelling process. Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.” mounted to a rig suggest the cameras are capturing at the same time or rate. Thus they are synchronized.).

As to claim 3, claim 1 is incorporated and Oprea discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at locations in a physical environment (Oprea, ¶0018, “In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject.”).
Oprea does not explicitly disclose arbitrary locations. However, since Oprea does not specify any requirement for camera location, it is quite obvious for one of ordinary skill in the art to assign arbitrary location. 
Spring further teaches arbitrary locations (Spring, ¶0025, “By augmenting the captured 3D scenes with contextual information, the photos taken at the scene are tagged as being in a specific location and then are stitched into the scene in the appropriate location with the appropriate pose data.” ¶0033, “the location determined by mobile device 110 could be useful even at differing levels of accuracy.” ¶0045, “The declared registration point may be obtained from an arbitrary model, either from a computer-aided design (CAD) model or a 3D point cloud model.” ¶0054, “3D video camera 102 keeps track of its location based on the spatial relationship of the current camera frame with already captured imagery.” ¶0057, “during the capturing of the imagery by the 3D video camera 102, there may be a section, portion, location, item, or the like that a user would like to capture in addition to the 3D imagery being captured.”).
Oprea and Spring are considered to be analogous art because all pertain to three-dimensional data capture of scenes. It would have been obvious before the effective filing date of the claimed invention to have modified Oprea with the features of “arbitrary locations” as taught by Spring. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

As to claim 4, claim 1 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the logic when executed is further operable to cause the one or more processors to perform operations comprising obtaining one or more annotations associated with the plurality of 2D videos (Oprea, ¶0018, “Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”).

As to claim 5, claim 1 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the scene settings comprise at least one of custom backgrounds, 3D objects, filters, changing camera parameters, position angle, or movements of camera (Spring, ¶0089, “the 3D scene could be an electrical room and the contextual information is a high resolution photo of a fuse box that would provide detail and resolution about the contents of the fuse box, labels on the fuse box, information written in the fuse box” ¶0090, “The 3D scene could include any number of contextual information identifiers 441-443.” ¶0091, “when the user selects one of contextual information identifiers 441-443, the virtual camera used for the rendering of the 3D scene would “fly” from its current position into the pose of the contextual information within the 3D model such the end of the camera flight that the virtual 3D capture device has assumed the pose associated with the selected contextual information.” The contextual information corresponding to the scene setting. ¶0065, “its pose at the time of capture spatially embedded in the 3D scene” ¶0088, “Contextual information identifiers 441-443 images could include a location, an orientation of the captured contextual information” Thus, the contextual information comprises camera location and pose. ¶0111, “giving a collection of contextual information a spatial embedding in a 3D model also solves the problem of annotation/tag visibility across different contextual information, without the user having to re-identify the same points across any number of different contextual information within the collection.”)

As to claim 6, claim 1 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the one or more scene settings comprises at least one of a number of the one or more virtual cameras, one or more positions of the one or more virtual cameras, or one or more angles of the one or more virtual cameras (Spring, abstract, “contextual information that includes a capture location data and a pose data.” ¶0025, “pose data includes a point in 3D space (e.g. XYZ values) and a directional component in 3D space (e.g. rotation matrix or quaternion) for the contextual information at a time the at least one piece of contextual information was captured (e.g., direction, angle, pitch, yaw, etc.). In another embodiment, pose data includes a reference frame in the 3D scene and a pose (3D position and rotation) relative to the reference frame's pose.”)

As to claim 7, claim 1 is incorporated and Oprea, Spring and Wegbreit discloses the logic when executed is further operable to cause the one or more processors to perform operations comprising: obtaining one or more annotations associated with the plurality of 2D videos (Oprea, ¶0018, “Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”); and 
applying the one or more annotations to the 2D dataset (Oprea, Abstract, “adding meta-data to the images identifying respective x,y locations within the annotated images of respective model points.” ¶0041, “The annotated renderings A1 . . . Ax can either be produced as individual images in any known image format such as JPEG etc; or a sequence of renderings can be used to provide a synthesized video sequence, again with annotations saved as meta data.”  The meta-data is the annotations).

As to claim 8, the combination of Oprea, Spring and Wegbreit discloses a non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action; generating a 3-dimensional (3D) model based on the plurality of 2D videos; determining one or more scene settings, wherein the one or more scene settings comprises virtual camera settings; generating one or more virtual cameras; generating a 3D scene based on the 3D model; adding the one or more virtual cameras to the 3D as specified by the virtual camera settings of the scene settings; generating a 2D dataset based on the 3D scene; determining one or more model data modifications to 3D model data, wherein the model data modifications to the 3D model are based on one or more scene settings; and applying the one or more model data modifications to the 3D model data (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the plurality of 2D videos is synchronized (See claim 2 for detailed analysis.).

As to claim 10, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at arbitrary locations in a physical environment (See claim 3 for detailed analysis.).

As to claim 11, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising obtaining one or more annotations associated with the plurality of 2D videos (See claim 4 for detailed analysis.).

As to claim 12, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the scene settings comprise at least one of custom backgrounds, 3D objects, filters, changing camera parameters, position angle, or movements of camera (See claim 5 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the one or more scene settings comprises one or more of a number of the one or more virtual cameras, one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras (See claim 6 for detailed analysis.).

As to claim 14, claim 8 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising: obtaining one or more annotations associated with the plurality of 2D videos; and applying the one or more annotations to the 2D dataset (See claim 7 for detailed analysis.).

As to claim 15, the combination of Oprea, Spring and Wegbreit discloses a computer-implemented method comprising: obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action; generating a 3-dimensional (3D) model based on the plurality of 2D videos; determining one or more scene settings, wherein the one or more scene settings comprises virtual camera settings; generating one or more virtual cameras; generating a 3D scene based on the 3D model; adding the one or more virtual cameras to the 3D as specified by the virtual camera settings of the scene settings; generating a 2D dataset based on the 3D scene; determining one or more model data modifications to 3D model data, wherein the model data modifications to the 3D model are based on one or more scene settings; and applying the one or more model data modifications to the 3D model data (See claim 1 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the plurality of 2D videos is synchronized (See claim 2 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Oprea, Spring and Wegbreit discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at arbitrary locations in a physical environment (See claim 3 for detailed analysis.).

As to claim 18, claim 15 is incorporated and the combination of Oprea, Spring and Wegbreit discloses obtaining one or more annotations associated with the plurality of 2D videos (See claim 4 for detailed analysis.).

As to claim 19, claim 15 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the scene settings comprise at least one of custom backgrounds, 3D objects, filters, changing camera parameters, position angle, or movements of camera (See claim 5 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Oprea, Spring and Wegbreit discloses wherein the one or more scene settings comprises one or more of a number of the one or more virtual cameras, one or more positions of the one or more virtual cameras, and one or more angles of the one or more virtual cameras (See claim 6 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613